Citation Nr: 1426572	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  05-17 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lung disease, now claimed as chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for asthma.

3.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to April 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in November 2004 and November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By the November 2004 rating decision, the RO established service connection for PTSD, and assigned an initial rating of 30 percent, effective April 28, 2004.  However, by a March 2005 rating decision, the RO increased the assigned rating to 70 percent, effective April 28, 2004.  The other claims were addressed by the November 2008 rating decision.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge in October 2009.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In January 2010, the Board remanded this case for further evidentiary development to include obtaining VA and private treatment records, as well as according the Veteran a new VA examination for evaluating her service-connected PTSD.  The requisite records were obtained, and a new VA examination was accorded to the Veteran in July 2010 which the Board finds is adequate for resolution of this case.  All other development directed by the Board's remand appears to have been completed.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

In February 2012, the Board issued a decision that declined to reopen a claim of entitlement to service connection for lung disease, now claimed as COPD, thereby denying the underlying claim of service connection for that condition; and denied the appealed claims of entitlement to service connection for asthma and entitlement to an initial rating in excess of 70 percent for PTSD.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312   (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Acting Veterans Law Judge who conducted the October 2009 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying her of the opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.


FINDINGS OF FACT

1.   Service connection was previously denied for lung disease with pneumonia by a November 2004 rating decision.  The Veteran did not submit a substantive appeal and did not provide material evidence during the appeal period.

2.  Evidence received since November 2004 does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran does not have asthma that was incurred in or otherwise the result of her active service.

4.  From April 28, 2004, the disability picture associated with the Veteran's service-connected PTSD has approximated occupational and social impairment with deficiencies in most areas but not total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for lung disease.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(a), 3.159, 3.303 (2013).

2.  Service connection is not warranted for asthma.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  The criteria for an initial rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran seeks a higher initial rating following the establishment of service connection for PTSD.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this issue is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to the other appellate claims, the Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in April 2008, and she had ample opportunity to respond prior to the November 2008 rating decision that is the focus of this appeal.

The Court has held that when the issue is "new and material evidence" VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 29 Vet. App. 1 (2006).  In this case, the April 2008 letter noted the basis for the prior denial of service connection for lung disease and explained the standard for new and material evidence.  Consequently, the Board finds the Veteran has received adequate notification pursuant to the Kent holding.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate her current appellate claims and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist the Veteran in the development of her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of her claims, to include at the October 2009 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  

In Bryant v. Shinseki, 23 Vet App 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2013) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the October 2009 hearing, this Acting Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that a pertinent disability was related to an in-service event, or worsened in severity, would be helpful in establishing the service connection or initial rating claims, respectively.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

The Veteran was accorded a VA medical examination that evaluated her PTSD.  The Veteran has not been afforded a VA examination in regard to her request to reopen the previously-denied claim for service connection for lung disease, but under the law an examination is not required in the context of new and material evidence claims.  38 C.F.R. § 3.159I(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  Additionally, as detailed below, the Board finds that the facts of this case do not warrant an examination for the asthma claim.

As discussed above, there has been consideration and compliance with the VCAA provisions.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I.  Lung Disease - New and Material Evidence

Applicable legal principles

Generally, a claim that has been denied in an unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence and analysis

Service connection was previously denied for lung disease with pneumonia by a November 2004 rating decision, based on a finding that the service records showed no complaints, complication, treatment, or diagnosis of the claimed disability while on active duty; that the condition was not mentioned at time of separation from service, which was over 13 years earlier; and that neither lung disease or pneumonia were shown at a compensable level within any applicable presumptive period.

The Veteran submitted a Notice of Disagreement (NOD) with respect to the initial rating assigned for her PTSD by this decision, but she did not express disagreement with the denial of service connection for lung disease.  Therefore, the November 2004 decision on that issue is now final.  See 38 U.S.C.A. § 7104 ; 38 C.F.R. § 20.1103  

The evidence of record at the time of the November 2004 rating decision included statements from the Veteran, her service treatment records (STRs), and post-service medical records which covered a period through 2004.  These records note, in relevant part, that the Veteran had COPD status-post 3 packs per day tobacco and that she had quit smoking in 1987.

The evidence added to the record since the November 2004 rating decision includes additional statements by and on behalf of the Veteran, her testimony at the October 2009 hearing, and additional post-service medical records which cover a period through 2013.

The additional evidence received since November 2005 is "new" to the extent it was not previously of record.  However, as detailed below, the Board finds that this evidence is cumulative and redundant of the evidence that was previously of record, does not relate to an unestablished fact necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating the claim.

The additional medical records continue to reflect that the Veteran has COPD, but this diagnosis was of record at the time of the last prior denial and accordingly does not relate to an unestablished fact necessary to substantiate the claim.  Moreover, there is still nothing in the medical records which relates the current disability to active service, which was the basis of the prior denial.  Accordingly, it does not raise a reasonable possibility of substantiating the claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (Medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).

In her statements and hearing testimony, the Veteran contended that her lung problems developed while on active duty.  However, this is cumulative and redundant of her arguments previously asserted and considered.  

The Board also notes, as indicated above, that the medical records on file at the time of the prior denial indicated that her COPD was due to smoking.  Both the additional medical records and the Veteran's own testimony continue to support such a finding.  As such, the evidence is cumulative and redundant.  Moreover, the law mandates that for claims received by VA after June 9, 1998 (as is the case here), a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Consequently, this additional evidence does not provide a reasonable possibility of substantiating the claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (Unfavorable evidence does not "trigger a reopening").

No other evidence appears to be of record which is relevant to the Veteran's application to reopen the previously denied claim.  In view of the foregoing, the Board finds that while evidence received since the last prior denial of service connection for lung disease was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as new and material evidence has not been received, the Board does not have jurisdiction to consider the claim or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for lung disease has not been received, and the rating decision of November 2004 remains final.  As the veteran has not fulfilled her threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

II.  Service Connection for Asthma

Applicable legal principles

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor involves consideration of whether the opinion is supported by a reasoned analysis.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and analysis

As noted above, service connection for COPD has been denied.  COPD and asthma are both classified as diseases of the trachea and bronchi, but COPD is evaluated under Diagnostic Code (DC) 6604 while bronchial asthma is evaluated under DC 6602.  Therefore, the two disorders are separate diseases, and denial of service connection for COPD does not prejudice the claim for service connection for asthma.  Boggs v. Peake, 530 F.3d 1330 (Fed. Cir. 2008).

The Veteran's service treatment records (STRs) contain no entries indicative of asthma while on active duty.  The Veteran was treated during service for complaints of fever at night, coughing yellow mucous, sore throat, body aches, vomiting, and glands swollen in November 1978; for an upper respiratory infection (URI) in September 1979; and, a head cold in March 1980.  However, no treatment for lung disease is demonstrated in these records, to include in-service examinations.

Post-service treatment records dated in April 2004 note, in pertinent part, that the Veteran had COPD status-post 3 packs per day tobacco, and that she had quit smoking in 1987.  VA and private treatment notes during the period April 2004 to March 2009show recurring treatment for bronchitis and for COPD but not for asthma (the treatment records refer to "past history of asthma" but do not show current diagnosis or impression of asthma).

The first competent medical evidence of current asthma occurs in a VA treatment note dated in March 2009 ("mild asthma"), many years after her separation from service.  Significantly, this was a clinical impression by a cardiologist who was treating the Veteran for chest pain, not a formal diagnosis by a pulmonologist.  Also, asthma was not added to the Veteran's VA active problems list.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

The Veteran has stated that her claim for asthma is part-and-parcel of her claim for COPD.  However, as noted above, service connection for COPD has already been considered and denied.  The Veteran has described respiratory symptoms in service and since service, but has not described asthma, specifically, in or after service.  

The Board acknowledges that the Veteran, as a layperson, is competent to describe visible respiratory symptoms.  However, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  The Veteran has COPD and intermittent bronchitis, which makes the diagnosis and etiology of yet another respiratory disorder (asthma) a complex medical question that is beyond the competence of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case there is no competent medical diagnosis of asthma of record, and no competent medical opinion which relates the current asthma to active service.  Indeed, the only medical opinion relating the Veteran's respiratory symptoms (however diagnosed) to any specific cause is that such symptoms are due to her smoking history.  The law mandates that for claims received by VA after June 9, 1998 (as is the case here), a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against the Veteran's claim of service connection for asthma.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.

III.  Evaluation of PTSD

Applicable legal principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  In relevant part, the rating criteria are as follows.  

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evidence and analysis

The period under review begins April 28, 2004, the effective date of service connection.

VA mental health clinic (MHC) treatment records from April 2004 through February 2005 show the Veteran's primary complaint was nightmares.  Mental status evaluation (MSE) during the period consistently showed her to be grossly normal in appearance and grooming with no abnormalities in speech or psychomotor activity.  She was oriented times three.  Her mood was generally anxious and depressed, and her affect appropriate.  She was occasionally tearful during interview.  There was no abnormality of thought process or thought content; no delusions or hallucinations; no suicidal ideation (SI) or homicidal ideation (HI); and, no obsessions or compulsions.  Cognition, insight and judgment were intact.  GAF during the period was 60.

The Veteran had a PTSD examination in September 2004, performed by a psychologist.  The Veteran complained of bad dreams and intrusive thoughts.  She reported being tearful and being sometimes panicked around crowds and in close places.  MSE showed her to have no impairment in thought processing or communication.  The Veteran was oriented times three and was not delusional or hallucinatory.  She had the ability to maintain her personal hygiene and activities of daily living (ADLs).  Memory was intact and she was not obsessive or ritualistic.  Speech was normal in rate and flow.  The Veteran did not appear to be extremely depressed but was more dysthymic and "down" in mood.  Impulse control appeared very good.  Judgment and insight appeared to be good.  The examiner diagnosed PTSD with anxiety disorder and assigned a GAF of 50.

The Veteran was treated in February 2005 by Scott and White Temple Clinic for symptoms of PTSD. The Veteran reported physical arousal (tachycardia and choking sensation) with reminded of her in-service stressors.  She reported becoming easily upset.  She reported nightmares on a daily basis, flashbacks and intrusive thoughts.  She state she felt detached from people and complained of forgetfulness and irritability.  She also reported depression and occasional tearfulness, with loss of appetite and poor energy level.  She reported panic attacks weekly.  MSE showed her to be awake and alert; she was neatly dressed and groomed but looked tired.  The Veteran was tearful and anxious; her speech was fluent and linear in organization.  The clinical impression was PTSD, panic disorder with agoraphobia and major depression.  GAF was 60.     

The Veteran had a VA psychology assessment in March 2005 in which she reported continuous nightmares 3-4 times per week and the need to keep her mind constantly occupied to avoid intrusive memories; therefore she worked long hours in her job as schoolteacher.  She reported being overwhelmed by feelings of vulnerability.  She reported disrupted sleep, hypervigilance, exaggerated startle response, intense anger and feelings of shame and recrimination.  MSE showed her to be alert and oriented times four but with profoundly sad mood and saddened/anxious affect.  She cried throughout the session.  She reported significant depression and intense anxiety and feelings of hopelessness and helplessness but denied SI or HI.  She denied hallucinations and there was no evidence of delusional thinking.  Thought processes were logical and goal-oriented, speech was fluent and memory was intact.  Insight and judgment were also intact.  The diagnosis was "severe" PTSD; no GAF was assigned.

MHC notes during the period March 2005 to March 2006 are grossly consistent with the March 2005 examination cited above.  No GAF was assigned during the period.

The Veteran had a VA examination in September 2006, performed by a psychologist.  The Veteran reported being chronically depressed and fearful of venturing into public spaces; she was also fearful of men in general.  She complained of frequent crying spells and awakening early in the morning and being unable thereafter to return to sleep.  She reported nightmares 4-5 times weekly.  Her appetite was variable.  She endorsed strong feelings of worthlessness, rejection and shame.  She stated she had a poor quality of life but enjoyed teaching her pre-kindergarten pupils.  She stated she had to leave work early 7-8 times per month due to her PTSD symptoms.  She reported panic attacks and being socially avoidant.  MSE showed the Veteran to be neatly groomed.  She was oriented times three; her conversation was logical and goal-oriented and she had no hallucinations or delusional beliefs or paranoid ideation.  Mood was depressed and affect was sad, and the Veteran was tearful throughout the examination.  Cognitive functioning was largely intact.  There was no evidence of memory impairment.  The Veteran was tense and ill at ease but demonstrated no inappropriate behavior.  The Veteran endorsed frequent SI but denied intent or plan.  The examiner diagnosed PTSD and assigned GAF of 50.

The Veteran had another VA examination by a psychologist in December 2007.  She reported persistent sadness and loss of interest in almost all activities.  She endorsed passive SI and stated she felt lonely and isolated much of the time, which was driven by her intense fear of others.  In addition to frequent emotional lability she reported intense anger and irritability.  She reported being frequently fatigued and feeling of malaise and stated her concentration and memory were poor.  She also reported very frequent panic attacks that were "paralyzing" to her.  She continued to work as a teacher but reported having lost 12 weeks of work during the past year; occupational function was reduced by increased absenteeism and poor social interaction with adults.  MSE showed the Veteran to be nearly groomed.  Psychomotor activity was lethargic and fatigued.  Speech was unremarkable.  Affect was appropriate and mood was depressed and labile.  Attention and orientation were both intact.  Thought process and content was unremarkable and there were no delusions.  Judgment and insight were both grossly normal.  Impulse control was fair.  There were no inappropriate behaviors.  There was no problem with ADLs.  Remote memory was normal but there was mild impairment of recent memory and immediate memory.  The examiner diagnosed PTSD and major depressive disorder (MDD), moderate-to-severe.  The examiner assigned a current GAF of 50.

The Veteran had a VA military sexual trauma (MST) consult in October 2008.  Depressive symptoms were significant for hopelessness, sleep problems, low energy/fatigue, SI, change in appetite, guilt, worthlessness, concentration difficulties, emotional lability and memory difficulties.  Anxiety symptoms were significant for restlessness, feeling edgy or keyed up, easily fatigued, sleep problems, difficulty concentrating, irritability, fear of leaving home/crowded places and pre-occupation with repetitive thoughts or habits.  PTSD symptoms were significant for recurrence behaviors, avoidance behaviors and increased arousal.  MSE showed the Veteran to be well-groomed.  Motor was unremarkable and speech was clear and fluent.   Mood was very sad and scared and affect was anxious.  Thought process was logical and goal-oriented and thought content was unremarkable (no SI, hallucinations or delusions).  Cognition was grossly intact; judgment and insight were both fair.  No GAF was recorded.  Thereafter, the Veteran attended VA MST group therapy until October 2009, at which point she declined further VA treatment due to a traumatic incident during a VA physical examination.

In January 2009 the Veteran was administered a Beck Depression Inventory (BDI-II).  The resultant score of 56 was considered to be in the "severe" range of depression.  She was also administered a PTSD Checklist Specific (PCL-S) in which her score was 85, consistent with significant PTSD symptomatology.

In October 2009 the Board received lay statements from Ms. KH, Ms. ER and Ms. RC, all of whom identified themselves as co-workers of the Veteran. The letters essentially show the Veteran to be socially isolative and fearful of adults.

The Veteran testified before the Board in October 2009 that since her most recent VA examination she had experienced increased nightmares, isolation, withdrawal, fear and anxiety.  She continued to have very little sleep.  She was currently working as a teacher but sometimes had to leave work and sometimes did not report for work at all.  She reported memory impairment that caused her to forget names and significant dates.  

The Veteran had a VA examination in July 2010, again performed by a psychologist.  The Veteran stated that since her last VA examination her PTSD symptoms had become worse with withdrawal and anger issues; she also reported continued nightmares and sleep problems.  She was still working fulltime as a pre-kindergarten teacher.  She denied SI or HI.  MSE showed the Veteran to have no impairment of thought process or communication.  She was properly groomed and there was no indication she was unable to care for herself.  She was oriented times three; immediate memory was 6/6 and recent memory was 5/6.  Speech was normal in rate and content.  There were no ritualistic behaviors and the Veteran reported no panic attacks.  The Veteran reported feeling "down" and helpless, especially around crowds.  The examiner diagnosed PTSD, depressive disorder not otherwise specified (NOS) and anxiety disorder NOS.   Current GAF was 45.  The examiner stated the Veteran's PTSD appeared to lead to deficiencies in most areas.

The Veteran was also examined by a VA MHC psychiatrist in July 2010.  MSE showed her to be depressed and tearful.  Speech was normal and there were no motor abnormalities.  Thoughts were logical and goal-directed with intact associations.  Thought content was negative for SI, HI or psychotic symptoms; judgment and insight were fair.  The psychiatrist diagnosed PTSD, severe MDD without psychotic features and panic disorder.  Current GAF was 55.

The Veteran submitted a letter to the Board in July 2011 essentially complaining that the VA examiner in July 2010 had not properly recorded her responses.  She reiterated the in-service stressors that caused her PTSD and stated that since 1975 her social abilities and quality of life have deteriorated to "nothing" because she feels threatened and fearful.  She takes several medications but still continues to have nightmares.  She awakens every 45 minutes throughout the night and cannot sleep without medication.  The Veteran has no relationships with males.  At work, her anger and distrust of people has affected how she interacts with coworkers and performs her job, and she was terminated from her previous job.  She has been verbally reprimanded at work for forgetting to do time-line paperwork.  Because of her fears and her obsessive-compulsive behaviors she has become a hoarder and cannot find time to clean her house.  She forgets names of relatives and gets lost while driving.  She has also neglected her personal appearance and hygiene.

VA MHC treatment notes in February 2012 show MSE consistent with previous MHC treatment notes and current GAF of 58.  The most recent MHC treatment note of record, dated in November 2012, shows GAF of 65.
  
On review of the evidence above, the Board acknowledges that the Veteran's service-connected PTSD is manifested by depression, anxiety, and chronic sleep impairment (to include nightmares) as well as significant isolation and social avoidance.  However, such impairment is associated with the criteria for a 70 percent rating.  As such, it does not support the Veteran's current claim for a rating in excess of 70 percent.

All of the aforementioned VA medical examinations reflect the Veteran is fully oriented; has no impairment of thought or communication; does not experience hallucinations or delusions; does not have inappropriate behavior; only has mild memory impairment; has had no behavior indicating she is a persistent danger of hurting self or others; and, is able to maintain activities of daily living.  Moreover, these findings are consistent with those noted in the treatment records on file.  Simply put, she does not appear to have any the requisite symptomatology associated with a rating of 100 percent.  Specifically, she is not shown on examination to have persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Veteran has asserted in her letter of July 2011 that she actually has some of the symptoms associated with the 100 percent rating (intermittent inability to perform activities of daily living, disorientation to time and place and memory loss for names of close relatives).  This is consistent with her complaint that the VA examiner failed to properly record her symptoms, suggesting that the examination was not competently performed.  However, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  In this case, careful review of the VA examiner's opinion shows the evaluation is thoroughly consistent with the MHC and other contemporaneous treatment records.  Accordingly, the Board has no basis on which to conclude the examination was inadequate in any way.

The Board acknowledges that the Veteran's PTSD has resulted in occupational and social impairment.  The evidence of record, including the Veteran's statements and hearing testimony, the lay statements, as well as the VA examinations and treatment records, reflect significant social impairment.  For example, the Veteran has essentially indicated on multiple occasions that she has no close friends, only acquaintances and has little or no social activities.  Further, she has been divorced for years.  However, the law mandates that when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The record reflects the Veteran has been employed throughout the pendency of this case as a pre-kindergarten teacher.  Granted, the record reflects she has had to miss work, including leaving early, as a result of her PTSD.  Her own statements and testimony, as well as the lay statements, support such impairment.  Nevertheless, the fact that she has been employed for years in this capacity does indicate that she does not have the type of total occupational impairment necessary for a 100 percent rating.

Also of importance in evaluating the Veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Here, the September 2004, September 2006, and December 2007 VA examinations all assigned a GAF of 50, while the most recent VA examination of July 2010 assigned a GAF of 45.  GAF scores of 41-50 are indicative of serious impairment in social, occupational or school functioning, which is consistent with a 70 percent rating but not consistent with the criteria for a 100 percent rating.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994 (DSM-IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  The more recent VA MHC notes show GAF of 58 and 65, indicative of much milder impairment.

The Veteran has emphasized in her contentions that the current 70 percent rating does not adequately reflect her overall level of occupational and social impairment, and has submitted lay statements in support of these contentions.  However, all her demonstrated symptoms are incorporated in the criteria for the 70 percent rating.  In short, on evaluating the Veteran's level of occupational and social impairment over the years, competent medical professionals have consistently found that the Veteran does not have total occupational and social impairment due to her PTSD.

For these reasons, the Board must find that the Veteran does not meet or nearly approximate the criteria for a schedular rating in excess of 70 percent for her service-connected PTSD.  In making this determination, the Board considered the applicability of "staged" ratings, but found that no such rating was warranted as the symptomatology of her PTSD has been stable throughout this appeal period; i.e., there were no distinctive period(s) where she met or nearly approximated the criteria for a rating in excess of 70 percent.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  In this case, the Board has considered all psychiatric symptomology in determining her functional impairment, not just the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  For these reasons, the Board concurs with the RO's determination that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, there must be evidence of unemployability of record.  In this case, the Veteran is shown to have been employed as a pre-kindergarten school teacher for the entire period under review, and the Board finds that a claim for TDIU is not raised by the rating issue on appeal.

In making the above determination, the Board does not wish to indicate any lack of sympathy regarding the impact the Veteran's PTSD has had upon her life, nor the circumstances which resulted in her development of this disability.  Nevertheless, the Board cannot ignore the fact that in reviewing the evidence evaluating her level of impairment due to the PTSD, the record consistently reflects that she does not meet the criteria for a 100 percent rating.  Accordingly, the claim must be denied.


ORDER

Reopening of a previously-denied claim of entitlement to service connection for lung disease is denied.  

Entitlement to service connection for asthma is denied.

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.


____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


